Order granting plaintiff an examination before trial of defendant, Transit Authority, as to its rules and regulations, unanimously affirmed, with $20 costs and disbursements to respondent. In permitting the examination, we do not pass on the admissibility of the rules and regulations in evidence at the trial. All we hold is that under the pleadings, as they now stand, it cannot be said that the applicable rules and regulations (which are not before us) would be inadmissible. Consequently, plaintiff should be allowed to examine as to their existence or contents. Concur —- Breitel, J. P., Rabin, M. M. Frank, Valente and Bastow, JJ.